File No. 70-09995 (As filed May 29, 2002) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 TO FORM U-1/A APPLICATION/DECLARATION under THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 Eastern Enterprises One Beacon Street Boston, Massachusetts 02108 (Name of companies filing this statement and addresses of principal executive offices) KeySpan Corporation (Name of top registered holding company parent of each applicant) Steven L. Zelkowitz Senior Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is also requested to send copies of any communications in connection with this matter to: Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, NW Washington, D.C. 20037 AMENDMENT NO. 3 TO APPLICATION/DECLARATION UNDER SECTIONS 6, 7, 9 AND 10 OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 This pre-effective Amendment No. 3 amends and restates in its entirety the Form U-1/A Application/Declaration previously filed in this proceeding: Item 1. Description of Proposed Transaction A.Introduction 1.Overview Pursuant to Sections 6(a), 7, 9(a) and 10 of the Public Utility Holding Company Act of 1935, as amended (the "Act"), KeySpan Corporation ("KeySpan"), a registered holding company under PUHCA, and Eastern Enterprises ("Eastern"), a wholly-owned subsidiary of KeySpan and exempt holding company (collectively, the "Applicants"), file this application and declaration seeking authorization for a reorganization of Eastern which will result in a change of its organizational form from a Massachusetts business trust to a Massachusetts limited liability company (the "Transaction"). As described more fully in Item 1.B below, the Transaction involves the formation of a new KeySpan subsidiary as a Massachusetts limited liability company that will be the vehicle used to transform Eastern into a limited liability company. The new subsidiary will be named KeySpan New England, LLC ("KNE LLC") and will be owned ninety-nine percent (99%) by KeySpan and one percent (1%) by KSNE, LLC ("KSNE"), a Delaware limited liability company, that will also be a new wholly-owned subsidiary of KeySpan formed as part of the Transaction. KNE LLC, through a merger with Eastern, will be the surviving entity once the Transaction is consummated. The Transaction effects a change in Eastern's organizational form and will not result in KeySpan directly or indirectly acquiring any new public utility companies or holding companies, utility assets or new businesses. 2.The Applicants and KNE LLC KeySpan registered as a holding company under the Act on November 8, 2000, as a result of KeySpan's acquisition of Eastern. The Commission approved the acquisition in an order issued on November 7, 2000 (Release No. 35-27271), as corrected by the order issued on December 1, 2000 (collectively, the "Merger Order"). In addition, on November 8, 2000, the Commission issued an order (Release No. 35-27272), as corrected by the order issued on December 1, 2000 (collectively, the "Financing Order"), authorizing a program of external financings, credit support arrangements and related proposals for KeySpan and its subsidiaries. As described in the Merger Order and KeySpan's underlying merger application ("Merger Application"), KeySpan is a diversified public utility registered holding company. As a result of its acquisition of Eastern, KeySpan directly or indirectly owns the following seven public utility companies: (i) The Brooklyn Union Gas Company d/b/a KeySpan Energy Delivery New York, which distributes natural gas at retail to residential, commercial and industrial customers in the New York City Boroughs of Brooklyn, Staten Island and Queens; (ii) KeySpan Gas East Corporation d/b/a KeySpan Energy Delivery Long Island, which distributes natural gas at retail to customers in New York State located in the counties of Nassau and Suffolk on Long Island and the Rockaway Peninsula in Queens County; (iii) KeySpan Generation LLC, which owns and operates electric generation capacity located on Long Island that is sold at wholesale to the Long Island Power Authority; (iv) Boston Gas Company d/b/a KeySpan Energy Delivery New England ("Boston Gas"), which distributes natural gas to customers located in Boston and other cities and towns in eastern and central Massachusetts; (v) Essex Gas Company d/b/a KeySpan Energy Delivery New England ("Essex Gas"), which distributes natural gas to customers in eastern Massachusetts; (vi) Colonial Gas Company d/b/a KeySpan Energy Delivery New England ("Colonial Gas"), which distributes natural gas to customers located in northeastern Massachusetts and on Cape Cod; and (vii) EnergyNorth Natural Gas, Inc. d/b/a KeySpan Energy Delivery New England ("ENGI"), which distributes natural gas to customers located in southern and central New Hampshire, and the City of Berlin located in northern New Hampshire. KeySpan, through its subsidiaries (including Eastern), engages in energy related non-utility activities as described in the Merger Order. 1 As set forth in the Merger Order, Eastern is an exempt registered holding company. Boston Gas, Essex Gas, Colonial Gas and ENGI are Eastern's direct, wholly- 1 The issue of KeySpan's retention of certain of its non-utility subsidiaries is pending before the Commission. In the Merger Order, the Commission reserved jurisdiction with respect to the retention by KeySpan of the following non-utility subsidiaries (collectively, the "Retainable Subsidiaries"): (i) KeySpan Services, Inc. and its subsidiaries; (ii) ENI Mechanical, Inc. and its subsidiaries; (iii) Eastern Enterprises Foundation ("EEF"); (iv) Eastern Urban Services, Inc. ("EUS"); (v) Eastern Associated Securities Corp. ("EASC"); and (vi) PCC Land Company, Inc. ("PCC"). On June 27, 2001, KeySpan filed with the Commission post-effective amendments Nos. 7 and No. 8 in File No. 70-9641 requesting that the Commission release jurisdiction over the retention of the Retainable Subsidiaries and allow KeySpan to retain these companies.
